Case 0:19-cv-61923-RS Document 20 Entered on FLSD Docket 08/22/2019 Page 1 of 18

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 19-61923-CIV-SMITH
ABS-CBN CORPORATION., ef al.,
Plaintiffs,
vs.
TFCTVLIVE.COM, et al.,

Defendants.
/

 

ORDER GRANTING MOTION FOR ENTRY OF PRELIMINARY INJUNCTION

THIS CAUSE came before the Court upon Plaintiffs’ Motion for Entry of Preliminary
Injunction (the “Motion”) [DE 5]. The Court has carefully reviewed the Motion and the record
and is otherwise fully advised in the premises.

By the instant Motion, Plaintiffs, ABS-CBN Corporation, ABS-CBN Film Productions,
Inc., d/b/a Star Cinema, and ABS-CBN International (collectively “Plaintiffs”) move for entry of
a preliminary injunction against Defendants, the individuals, partnerships, business entities, and
unincorporated associations identified on Schedule “A” hereto (collectively “Defendants”),
pursuant to 15 U.S.C. § 1116, 17 U.S.C. § 502(a), Federal Rule of Civil Procedure 65, and The All
Writs Act, 28 U.S.C. § 1651(a).

The Court convened a hearing on August 22, 2019, at which only counsel for Plaintiffs
was present and available to present evidence supporting the Motion. Because Plaintiffs have
satisfied the requirements for the issuance of a preliminary injunction, the Court will now grant

Plaintiffs’ Motion for Preliminary Injunction
Case 0:19-cv-61923-RS Document 20 Entered on FLSD Docket 08/22/2019 Page 2 of 18

I. Factual Background!

Plaintiff ABS-CBN International, is the owner of the following trademarks which are valid
and registered on the Principal Register of-the United States Patent and Trademark Office (the

“ABS-CBN Registered Marks”):

 

Registration Registration
Trademark Number Date Class/Services

, IC 036 — telephone calling card
services

 

IC 038 — Television broadcasting
ABS-CBN 2,334,131 March 28, 2000 | services via satellite and cable
IC 038 — Television broadcasting
services via satellite and cable

 

IC 041 — Production and
programming of television shows,
entertainment and a variety of
programming distributed over

television, satellite and via a global
TFC 3,733,072 Jan. 5, 2010 computer network

 

 

 

 

 

 

(See Declaration of Elisha J. Lawrence in Support of Plaintiffs’ Motion for Preliminary Injunction
(“Lawrence Decl.”) 4 4-5: see also United States Trademark Registrations of the ABS-CBN
Registered Marks at issue attached as Composite Exhibit 1 to the Complaint.) The ABS-CBN
Registered Marks are used in connection with the creation and distribution of entertainment
content in the categories identified above. (See id. {{ 4-5.)

Plaintiff ABS-CBN International is further the owner of all rights in and to the following

common law trademark (the “ABS-CBN Common Law Mark”):

 

1 The factual background is taken from Plaintiffs’ Complaint, Motion, and supporting Declarations
submitted by Plaintiffs.
Case 0:19-cv-61923-RS Document 20 Entered on FLSD Docket 08/22/2019 Page 3 of 18

 

Trademark

 

 

ABS«CBN

 

 

 

(See Lawrence Decl. { 6.) The ABS-CBN Common Law Mark is used in connection with the
creation and distribution of entertainment content. (See id.) Together, the ABS-CBN Registered
Marks and the ABS-CBN Common Law Mark are referred to as the “ABS-CBN Marks.” Plaintiffs
ABS-CBN Corporation, ABS-CBN Film Productions, Inc., and ABS-CBN International share
exclusive rights in and to the ABS-CBN Marks. Moreover, ABS-CBN Corporation, ABS-CBN
Film Productions, Inc., and ABS-CBN International are all licensed to use and enforce the ABS-
CBN Marks. (See id.)

Plaintiff ABS-CBN Film Productions, Inc. is the owner of the registered copyright in and
to the movies specifically identified in Exhibit 2 to the Complaint [DE 1-3] and Plaintiff ABS-
CBN Corporation is the owner of many unregistered copyrights, including but not limited to those
specifically identified in paragraph 26 of the Complaint and in Exhibit 3 thereto [DE 1-4]. (See
Lawrence Decl. § 4.) Collectively, these registered and unregistered copyrighted works are referred
to herein as the “Copyrighted Works.” ABS-CBN Corporation, ABS-CBN Film Productions, and
ABS-CBN International all share exclusive rights in and to the Copyrighted Works.

Defendants, by operating the fully accessible’ Internet websites operating under their

individual, partnership, and/or unincorporated association names identified on Schedule “A” (the

 

* Defendant Number 28 uses its “putlockerSmovies.net” domain name to act as a supporting domain
name to direct traffic to its website operating under the “putlockerSmovies.tv” domain name, from
which users may view the Copyrighted Works. Accordingly, the web pages for the supporting
domain name is included with the web pages to which that site redirects. (See Lawrence Decl. J 13
n. 1; Daley Decl. {2 n. 1.)
Case 0:19-cv-61923-RS Document 20 Entered on FLSD Docket 08/22/2019 Page 4 of 18

“Subject Domain Names”) have advertised, promoted, offered for distribution, distributed and/or
publicly performed the Copyrighted Works under what Plaintiffs have determined to be
counterfeits, infringements, reproductions, and/or colorable imitations of the ABS-CBN Marks.
(See Lawrence Decl. 12-15; Declaration of Christine Ann Daley in Support of Plaintiffs’ Motion
for Preliminary Injunction (“Daley Decl.”) § 2.)

Although each Defendant may not copy and infringe each of Plaintiffs’ trademarks for each
category of services protected or each of Plaintiffs’ copyrighted works, Plaintiffs have submitted
sufficient evidence showing each Defendant has infringed, at least, one or more of the ABS-CBN
Marks and the Copyrighted Works at issue. (See Lawrence Decl. §§ 12-15.) Defendants are not
now, nor have they ever been, authorized or licensed to use, reproduce, or make counterfeits,
reproductions, or colorable imitations of the of the ABS-CBN Marks and/or perform or distribute
the Copyrighted Works. (See id. ff 12, 15.)

As part of its ongoing investigation regarding the infringement of its intellectual property,
on behalf of Plaintiffs, Stephen M. Gaffigan, P.A. performed an investigation into the advertising
accounts used by Defendants. (See Daley Decl. § 5.) By inspecting the Hyper Text Markup
Language (“html”) Source Code for the Internet websites operating under the Subject Domain
Names, Stephen M. Gaffigan, P.A. was able to specifically locate and identify many of the
advertising revenue accounts of the Defendants, which are identified on Schedule “B,” along with
Defendants’ associated e-mail addresses as identified in the publicly available domain name
registration data for Defendants or directly on Defendants’ websites operating under the Subject
Domain Names. (See Daley Decl. {§ 3, 5 n.2.) Plaintiffs’ representative conducted a review of
and visually inspected the Internet websites operating under the Subject Domain Names or the web

page captures of the Subject Domain Names and determined the distribution services offered by
Case 0:19-cv-61923-RS Document 20 Entered on FLSD Docket 08/22/2019 Page 5 of 18

Defendants were not genuine or authorized distribution services of Plaintiffs’ Copyrighted Works.
(See Lawrence Decl. Jj 13-15.) |

On July 31, 2019, Plaintiffs filed their Complaint [DE 1] against Defendants for federal
trademark counterfeiting and infringement, false designation of origin, common law unfair
competition, common law trademark infringement, and direct and contributory copyright
infringement. On August 1, 2019, Plaintiffs filed their Ex Parte Application for Entry of
Temporary Restraining Order, Preliminary Injunction, and Order Restraining Transfer of Assets
[DE 5]. On August 9, 2019, this Court entered a Sealed Order Granting Ex Parte Application for
Entry of Temporary Restraining Order (the “TRO”), and temporarily restrained Defendants from
infringing the ABS-CBN Marks and Copyrighted Works at issue. Pursuant to the Court’s August
9, 2019 TRO, Plaintiffs properly served Defendants with a copy of the Complaint, the Court’s
August 9, 2019 TRO, and all filings in this matter [see DE Nos. 14, 15, and 16]. On August 22,
2019, the Court conducted a hearing on Plaintiffs’ Motion, at which only counsel for Plaintiffs
was in attendance

I. Legal Standard

In order to obtain a preliminary injunction, a party must demonstrate “(1) [there is] a
substantial likelihood of success on the merits; (2) that irreparable injury will be suffered if the
relief is not granted; (3) that the threatened injury outweighs the harm the relief would inflict on
the non-movant; and (4) that the entry of the relief would serve the public interest.” Schiavo ex.
rel Schindler v. Schiavo, 403 F.3d 1223, 1225-26 (11th Cir. 2005); see also Levi Strauss & Co. v.
Sunrise Int’l. Trading Inc., 51 F.3d 982, 985 (11th Cir. 1995) (applying the test to a preliminary

injunction in a Lanham Act case).
Case 0:19-cv-61923-RS Document 20 Entered on FLSD Docket 08/22/2019 Page 6 of 18

III. Conclusions of Law

The declarations Plaintiffs submitted in support of their Motion support the following
conclusions of law:

A. Plaintiffs have a strong probability of proving at trial that consumers are likely to
be confused by Defendants’ advertisement, promotion, or distribution of services, and distribution
and public performances of the Copyrighted Works using counterfeits, reproductions, or colorable
imitations of the ABS-CBN Marks, and that the services Defendants are offering and promoting
are unauthorized distribution services using the ABS-CBN Marks.

B. Because of the infringement of the ABS-CBN Marks and Copyrighted Works,
Plaintiffs are likely to suffer immediate and irreparable injury if a preliminary injunction is not
granted. The following specific facts, as set forth in Plaintiffs’ Complaint, Motion, and
accompanying declarations, demonstrate that immediate and irreparable loss, damage, and injury
will result to Plaintiffs and to consumers because it is more likely true than not that:

1. Defendants own or control Internet websites, domain names, or website
businesses which advertise, promote, and/or offer distribution services using counterfeit and
infringing trademarks and infringe the Copyrighted Works in violation of Plaintiffs’ rights; and

2. There is good cause to believe that Defendants will continue to violate
Plaintiffs’ intellectual property rights and offer more distribution services of copyrighted content
under counterfeit and infringing versions of Plaintiffs’ trademarks; that consumers are likely to be
misled, confused, or disappointed by the quality of these services; and that Plaintiffs may suffer
loss of sales for their services.

~C., The balance of potential harm to Defendants in restraining their trade in counterfeit

and infringing services if a preliminary injunction is issued is far outweighed by the potential harm
Case 0:19-cv-61923-RS Document 20 Entered on FLSD Docket 08/22/2019 Page 7 of 18

to Plaintiffs, their reputations, and their goodwill as creators and distributors of quality
entertainment content, if such relief is not issued.

D. The public interest favors issuance of the preliminary injunction to protect
Plaintiffs’ trademark and copyright interests and protect the public from being defrauded by the
palming off of counterfeit services as Plaintiffs’ genuine services.

E. Under 15 U.S.C. § 1117(a) and 17 U.S.C. § 504(a)(b), Plaintiffs may be entitled to
recover, as an equitable remedy, the illegal profits gained through Defendants’ distribution of and
profits from services using counterfeits and infringements of the ABS-CBN Marks and
Copyrighted Works. See Reebok Int’l, Ltd. v. Marnatech Enters., Inc., 970 F.2d 552, 559 (9th Cir.
1992) (quoting Fuller Brush Prods. Co. v. Fuller Brush Co., 299 F.2d 772, 777 (7th Cir. 1962)
(“An accounting of profits under § 1117(a) is not synonymous with an award of monetary
damages: ‘[a]n accounting for profits . . . is an equitable remedy subject to the principles of
equity.’”’)). |

F, Requesting equitable relief “invokes the district court’s inherent equitable powers
to order preliminary relief, including an asset freeze, in order to assure the availability of
permanent relief.” Levi Strauss & Co., 51 F.3d at 987 (citing Federal Trade Commission v. United
States Oil & Gas Corp., 748 F.2d 1431, 1433-34 (11th Cir. 1984)).

G. In light of the inherently deceptive nature of the piracy business, and the likelihood
that Defendants have violated federal trademark and copyright laws, Plaintiffs have good reason

_to believe Defendants will hide or transfer their ill-gotten assets beyond the jurisdiction of this
Court unless those assets are restrained.
Upon review of Plaintiffs’ Complaint, Motion, and supporting evidentiary submissions, it

is hereby
Case 0:19-cv-61923-RS Document 20 Entered on FLSD Docket 08/22/2019 Page 8 of 18

ORDERED that Plaintiffs’ Motion for Preliminary Injunction [DE 5] is GRANTED,
according to the terms set forth below:

(1) Each Defendant, its officers, directors, employees, agents, subsidiaries,
distributors, and all persons in active concert or participation with any Defendant having notice of
this Order are hereby restrained and enjoined until further Order of this Court:

a. From advertising, promoting, copying, broadcasting, publicly performing,
and/or distributing any of the Plaintiffs’ content or copyrighted works;

b. From advertising, promoting, offering, distributing, using, and/or causing
to be advertised, promoted, offered and/or distributed, any services using
the ABS-CBN Marks, or any confusingly similar trademarks, other than
those actually offered or distributed by Plaintiffs; and

c. From secreting, concealing, destroying, selling off, transferring, or
otherwise disposing of: any evidence relating to the promotion,
advertisement, and/or distribution of services or copyrighted content
bearing or under the ABS-CBN Marks, or any confusingly similar
trademarks or public performances or distributions of Plaintiffs’
Copyrighted Works.

(2) Each Defendant, its officers, directors, employees, agents, subsidiaries,
distributors, and all persons in active concert or participation with any Defendant having notice of
this Order shall immediately discontinue, until further Order of this Court, the use of the ABS-
CBN Marks or any confusingly similar trademarks, on or in connection with all Internet websites,
domain names, or businesses owned and operated, or controlled by them, including the Internet
websites operating under the Subject Domain Names;

(3) Each Defendant, its officers, directors, employees, agents, subsidiaries,
distributors, and all persons in active concert or participation with any Defendant having notice of
this Order shall immediately discontinue, until further Order of this Court, the use of the ABS-
CBN Marks and/or the names of the Copyrighted Works, or any confusingly similar trademarks

within domain name extensions, metatags or other markers within website source code, from use
Case 0:19-cv-61923-RS Document 20 Entered on FLSD Docket 08/22/2019 Page 9 of 18

on any webpage (including the title of any web page), from any advertising links to other websites,
from search engines’ databases or cache memory, and any other form of use of such terms that are
visible to a computer user or serves to direct computer searches to websites registered, owned, or
operated by each Defendant, including the Internet websites operating under the Subject Domain
Names;

(4) Each Defendant shall not transfer ownership of the Subject Domain Names during
the pendency of this action, or until further order of the Court;

(5) Upon Plaintiffs’ request, the privacy protection service for any of the Subject
Domain Names for which the registrant uses such privacy protection service to conceal the
registrant’s identity and contact information is ordered, to the extent not already done, to disclose
to Plaintiffs the true identities and contact information of those registrants;

(6) The domain name registrars for the Subject Domain Names shall immediately, to
the extent not already done, assist in changing the registrar of record for the Subject Domain
Names to a holding account with a registrar of Plaintiffs’ choosing (the “New Registrar”),
excepting any such domain names which such registrars have been notified in writing by Plaintiffs
have been or will be dismissed from this action, or as to which Plaintiffs have withdrawn their
request to immediately transfer such domain names. To the extent the registrars do not assist in
changing the registrars of record for the domains under their respective control within one business
day of receipt of this Order, the top-level domain (TLD) registries, for the Subject Domain Names,
or their administrators, including backend registry operators or administrators, within five business
days of receipt of this Order, shall change, or assist in changing, the registrar of record for the
Subject Domain Names to a holding account with the New Registrar, excepting any such domain

names which such registries have been notified in writing by Plaintiffs have been or will be
Case 0:19-cv-61923-RS Document 20 Entered on FLSD Docket 08/22/2019 Page 10 of 18

dismissed from this action, or as to which Plaintiffs have withdrawn their request to immediately
transfer such domain names. Upon the change of the registrar of record for the Subject Domain
Names, the New Registrar will maintain access to the Subject Domain Names in trust for the Court
during the pendency of this action. Additionally, the New Registrar shall immediately institute a
temporary 302 domain name redirection which will automatically redirect any visitor to the
Subject Domain Names to the following Uniform Resource Locator (CURL”)
http://servingnotice.com/BEF2L/index.html whereon copies of the Complaint, this Order, and all
other documents on file in this action are displayed. Alternatively, the New Registrar may update
the Domain Name System (“DNS”) data it maintains for the Subject Domain Names, which link
the domain names to the IP addresses where their associated websites are hosted, to
NS1.MEDIATEMPLE.NET and NS2.MEDIATEMPLE.NET, which will cause the domain names
to resolve to the website where copies of the Complaint, this Order, and all other documents on
file in this action are displayed. After the New Registrar has effected this change, the Subject
Domain Names shall be placed on lock status by the New Registrar, preventing the modification
or deletion of the domains by the New Registrar or Defendants;

(7) Each Defendant shall continue to preserve copies of all computer files relating to
the use of any of the Subject Domain Names and shall take all steps necessary to retrieve computer
files relating to the use of the Subject Domain Names that may have been deleted before the entry
of this Order;

(8) Upon receipt of notice of this Order, Defendants and the advertising services,
networks and/or platforms identified on Schedule “B” hereto (the “Advertising Services’), and all
financial institutions, payment processors, banks, escrow services, and/or money transmitters, and

their related companies and affiliates, shall, to the extent not already done, immediately identify

10
Case 0:19-cv-61923-RS Document 20 Entered on FLSD Docket 08/22/2019 Page 11 of 18

and restrain all funds, as opposed to ongoing account activity, in the advertising accounts related
to Defendants, and their associated payment accounts and e-mail addresses, as identified on
Schedule “B” hereto, as well as all funds in or which are transmitted into (i) any other accounts of
the same customer(s); (ii) any other accounts which transfer funds into the same financial
institution/advertising account(s), and/or any of the other accounts subject to this Order; and (iii)
any other financial institution/advertising accounts tied to or used by any of the Subject Domain
Names identified on Schedule “B” hereto; and (iv) immediately divert those restrained funds into
a holding account for the trust of the Court;

(9) Upon receipt of notice of this Order, Defendants and all financial institutions,
payment processors, bank, escrow services, money transmitters, or marketplace platforms
receiving notice of this Order, including but not limited to, the Advertising Services identified on
Schedule “B” hereto, and their related companies and affiliates, shall further, to the extent not
already done, provide Plaintiffs’ counsel with all data that details (i) an accounting of the
total funds restrained and identifies the financial account(s) and sub-account(s) which the
restrained funds are related to, and (ii) the account transactions related to all funds transmitted
into the financial account(s) and sub-account(s) which have been restrained. No funds restrained
by this Order shall be transferred or surrendered by any financial institution, payment processor,
bank, escrow service, money transmitter, or marketplace platform, including but not limited to the
Advertising Services identified on Schedule “B” hereto, and their related companies and affiliates
for any purpose (other than pursuant to a chargeback made pursuant to their security interest
in the funds) without the express authorization of this Court;

(10) Any Defendant or financial institution account holder subject to this Order may

petition the Court to modify the asset restraint set out in this Order;

11
Case 0:19-cv-61923-RS Document 20 Entered on FLSD Docket 08/22/2019 Page 12 of 18

(11) This Order shall apply to the Subject Domain Names, associated websites, and any
other domain names and websites, or financial or advertising accounts which are being used by
Defendants for the purpose of counterfeiting the ABS-CBN Marks at issue in this action and/or
unfairly competing with Plaintiffs;

(12) Asamatter of law, this Order shall no longer apply to any Defendant or associated
domain name dismissed from this action or as to which Plaintiffs have withdrawn their request for
a preliminary injunction;

(13) Pursuant to 15 U.S.C. § 1116(d)(5)(D) and Federal Rule of Civil Procedure 65(c),
Plaintiffs shall maintain their previously posted bond in the amount of Ten Thousand Dollars and
Zero Cents ($10,000.00), as payment of damages to which Defendants may be entitled for a
wrongful injunction or restraint, during the pendency of this action, or until further Order of the
Court. In the Court’s discretion, the bond may be subject to increase should an application be made
in the interest of justice;

(14) Additionally, for the purpose of providing additional notice of this proceeding, and
all other pleadings, orders, and documents filed herein, the owners, operators and/or administrators
of the Advertising Services as identified on Schedule “B” hereto, shall, to the extent not already
done, at Plaintiffs’ request, provide Plaintiffs’ counsel with any e-mail address known to be
associated with Defendants’ respective advertising accounts and/or Subject Domain Names; and

(15) This Order shall remain in effect during the pendency of this action, or until such
further date as set by the Court or stipulated to by the parties. nf

DONE AND ORDERED in Fort Lauderdale, Florida, this 7% day of August, 2019.

RODNEY SMITH

UNITED STATES DISTRICT JUDGE
cc: All counsel of record

12
Case 0:19-cv-61923-RS Document 20 Entered on FLSD Docket 08/22/2019 Page 13 of 18

SCHEDULE “A”
DEFENDANTS BY NUMBER AND SUBJECT DOMAIN NAME

 

Def.
No. Subject Domain Name
tfctvlive.com
du30ph.com
filikula.me

filikula.site
fulltagalogmovies.org
lambinganhd.su
lambinganme.net
pinoyakotv.su
lambinganpinoytambayan.net
lambinganteleserye.net
mypinoymovies.com
ofwpinoyltv.su
ofwpinoytvako.com
pariwiki.com.ph
pariwikichannel.su
pariwikitvshows.su
pariwikiteleserye.su
pariwikitv.org
sonytv.su

pinoyltvs.su
pinoytvtambayans.su
pinoyakol.su
pinoychannelsako.com
pinoyflixtambayan.net
pinoyflixtvtambayan.su
pinoyhdreplays.su
pinoyteleseryereplay.su
pinoylambingantv.co
pinoylambingantv.su
pinoymovies.to
pinoymovieshub.cc
pinoyreview.su
pinoytvchannel.ru
putlockerSmovies.net
putlockerSmovies.tv
shows.su
tambayanpinoytv.net

 

 

 

 

 

 

 

 

 

00 |~I} | ON Jn JB 1G [DO pe

 

\o

 

—
©

 

—_—
—

 

—
dN

 

—
Ww

 

rs

 

—
_

 

a
ws

 

eo
An

 

—
Ww

 

—_
ON

 

_
ON

 

—
~~]

 

—
oO

 

_—
\©

 

N
So

 

No
—

 

NO
—

 

N
N

 

i)
Go

 

i)
a

 

N
~N

 

No
ON

 

N
~

 

N
Co

 

NO
Co

 

ND
So

 

 

 

 

uo
So

 

13
Case 0:19-cv-61923-RS Document 20 Entered on FLSD Docket 08/22/2019 Page 14 of 18

 

Def.
No. Subject Domain Name
31 | tambayanplay.su
32 | techmanio.com
33 | watchpinoymoviesonline.info
34 | webhamari.com
35 | wowpinoy.su

 

 

 

 

 

 

 

 

 

14
Case 0:19-cv-61923-RS Document 20 Entered on FLSD Docket 08/22/2019 Page 15 of 18

SCHEDULE “B”
DEFENDANTS BY NUMBER, SUBJECT DOMAIN NAME, ADVERTISING ACCOUNT
INFORMATION, AND ASSOCIATED E-MAIL ADDRESSES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Advertising
Def. Subject Service/ _ Account Associated
No. Domain Name Platform Identifier E-mail(s)
tfctvlive.com@supe
1 | tfctvlive.com N/A N/A rprivacyservice.com
ca-pub-
Google Adsense, 75595430772185 | du30ph.com@doma
2 | du30ph.com Google LLC 18 insbyproxy.com
popads.net,
Tomksoft
3 | filikula.me S.A 2788517 Not Listed
4 | filikula.site N/A N/A Not Listed
popads.net,
Tomksoft
5 | fulltagalogmovies.org | S.A 2998981 Not Listed .
lambinganhd.su@w
hoisprotectservice.n |
6 | lambinganhd.su N/A N/A et
Taboola deliaahmad- santiagocualoping
7 | lambinganme.net Taboola, Inc. pinoyakotvsu @gmail.com
Taboola deliaahmad- qaisrani4051@gmai
7 | pinoyakotv.su Taboola, Inc. pinoyakotvsu l.com
pw-
ca-pub- 8alffde5c474df0d1
lambinganpinoytamba | Google Adsense, 12111759727388 | 621c6d05d0cf921@
8 | yan.net Google LLC 25 privacyguardian.org
ca-pub-
Google Adsense, 82043352819851
9 | lambinganteleserye.net | Google LLC 88 Not Listed
pw-
298d7d0cb67d2f68
popads.net, 9e23c2c20c2fbf29
Tomksoft @privacyguardian.o
10 | mypinoymovies.com S.A 3191767 rg
ca-pub-
Google Adsense, 41143661300586 | tiagotifa@yahoo.co
11 | ofwpinoyltv.su Google LLC Al m
pw-
2ced7c427bbb0b83
12 | ofwpinoytvako.com N/A N/A c466d35ac3a658d1

 

15

 
Case 0:19-cv-61923-RS Document 20 Entered on FLSD Docket 08/22/2019 Page 16 of 18

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Advertising
Def. Subject Service/ Account Associated
No. Domain Name Platform Identifier E-mail(s)
@privacyguardian.o
rg
Privacy Protected
13 | pariwiki.com.ph N/A N/A by Registry
gulnoor80@hotmail
ca-pub- .com
Google Adsense, 57753481822767 | contact@pariwikitv
14 | pariwikitvshows.su Google LLC 45 shows.su
gulnoor80@hotmail
14 | pariwikichannel.su N/A N/A com
ca-pub-
Google Adsense, 95312672356473
15 | pariwikitv.org Google LLC 56 Not Listed
ca-pub-
73728984727355
27
ca~pub-
Google Adsense, 49458446748735 | waqarkhanmalghani
15 | sonytv.su Google LLC 27 @gmail.com
waqarkhanmalghani
15 | pariwikiteleserye.su N/A N/A @gmail.com
ca-pub-
Google Adsense, 35642362781867 | paktvsite@gmail.co
16 | pinoyltvs.su Google LLC 79 m
ca-pub-
Google Adsense, 87112641121333 | paktvsite@gmail.co
16 | pinoytvtambayans.su___| Google LLC 87 m
ca-pub-
Google Adsense, 28384044779203 | pinoyako.co@gmail
17 | pinoyakol.su Google LLC 38 com —
ca-pub-
Google Adsense, 14729701630384 | sahilrb6@gmail.co
18 | pinoychannelsako.com | Google LLC 88 m
pw-
e5cf2d132401a2177
ca-pub- 1dd234d4727a99e
Google Adsense, 37242617052873 | @privacyguardian.o
19 | pinoyflixtambayan.net | Google LLC 18 rg

 

16

 
Case 0:19-cv-61923-RS Document 20 Entered on FLSD Docket 08/22/2019 Page 17 of 18

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Advertising
Def. Subject Service/ Account Associated
No. Domain Name Platform Identifier E-mail(s)
ca-pub-
pinoyflixtvtambayan.s | Google Adsense, 15935692823039 | apnapakforum@gm
20 |u Google LLC 38 ail.com
. ca-pub-
pinoyteleseryereplay.s | Google Adsense, 17741669354378 | herpalasif@gmail.c
21 j/u Google LLC 28 om
herpalasif@gmail.c
21 | pinoyhdreplays.su N/A N/A om
mgid.com,
MGID Inc. pinoylambingantv | info@pinoylambing
22 | pinoylambingantv.co | MGID UA .CO antv.co
Taboola tillimetyou4@gmail
23 | pinoylambingantv.su___| Taboola, Inc. pinoylambingantv | .com
24 | pinoymovies.to N/A N/A Not Listed
contact@privacypro
25 | pinoymovieshub.cc N/A N/A tect.org
mgid.com,
MGID Inc. cashorika@gmail.c
26 | pinoyreview.su MGID UA pinoyreview.su om
ca-pub-
Google Adsense, 33417952818707
27 | pinoytvchannel.ru Google LLC 61 Not Listed
cvqkslwm@whoisp
28 | putlockerSmovies.net | N/A N/A rivacyprotect.com
pw-
c5d0eb9a6d8c1 688f
popads.net, 9bd61a55a401da6
Tomksoft @privacyguardian.o
28 | putlockerSmovies.tv S.A 3400849 rg
itsmedanyal@gmail
29 | shows.su N/A N/A .com
TAUNS VIAMEEN
30 | tambayanpinoytv.net | N/A N/A @GMAIL.COM
tambayanplay.su@
whoisprotectservice
31 | tambayanplay.su N/A N/A net
ca-pub-
Google Adsense, 25537947538991 | cyousafS68@gmail.

 

 

 

 

 

 

 

32 | techmanio.com Google LLC 59 com

17
Case 0:19-cv-61923-RS Document 20 Entered on FLSD Docket 08/22/2019 Page 18 of 18

 

 

 

 

 

 

 

 

 

 

 

Advertising
Def. Subject Service/ Account Associated
No. Domain Name Platform Identifier E-mail(s)
3826aal 98fd14ad39
popads.net, 023789 15fb5d8ef.p
watchpinoymoviesonli | Tomksoft rotect@whoisguard.
33 | ne.info S.A 2210986 com
, popads.net,
Tomksoft irfan_haider7@hot
34 | webhamari.com S.A 3362263 mail.com
ca-pub-
15935692823039
38
ca-pub-
Google Adsense, 84804179568485
35 | wowpinoy.su Google LLC 58 dbjeet@gmail.com

18
